 Case: 2:20-cv-05873-SDM-EPD Doc #: 7 Filed: 01/15/21 Page: 1 of 5 PAGEID #: 32




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

                                                     :
 ZA’KARI DIJON,                                      :
                                                     :   CASE NO.: 2:20-CV-005873
         Plaintiff,                                  :
                                                     :
         vs.                                         :
                                                     :   JUDGE SARAH D. MORRISON
 CENTRAL OHIO TRANSIT AUTHOIRTY,                     :
                                                     :   MAGISTRATE JUDGE ELIZABETH
                                                     :   PRESTON DEAVERS
        Defendant.                                   :




                            RULE 26(f) REPORT OF THE PARTIES




       Pursuant to Federal Rule of Civil Procedure 26(f), a meeting was held on January 15,

2021 and was attended by Trisha M. Breedlove, counsel for Plaintiff Za’kari Dijon, and Matthew

R. Planey and Theodore L. Klecker, counsel for Defendant Central Ohio Transit Authority.

       Counsel represent that, during the meeting, they engaged in a meaningful attempt to

 meet and confer on the matters outlined below.

 1.     CONSENT TO MAGISTRATE JUDGE

 Do the parties consent to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c)?

       Yes            X No

 2.     INITIAL DISCLOSURES

 Have the parties agreed to make initial disclosures?

 X     Yes             No     _____The proceeding is exempt under Rule 26(a)(1)(B)

                                                 1
Case: 2:20-cv-05873-SDM-EPD Doc #: 7 Filed: 01/15/21 Page: 2 of 5 PAGEID #: 33




If yes, such initial disclosures shall be made by February 1, 2021.


3.      VENUE AND JURISDICTION

Are there any contested issues related to venue or jurisdiction?

       Yes      X     No

4.      PARTIES AND PLEADINGS

     a. The parties agree that any motion or stipulation to amend the pleadings or to join
        additional parties shall be filed by February 15, 2021.

5.      MOTIONS

     a. Are there any pending motion(s)?

              Yes      X      No


     b. Are the parties requesting expedited briefing on the pending motion(s)?

              Yes             X No


6.      ISSUES

Jointly provide a brief description of case, including causes of action set forth in the complaint,
and indicate whether there is a jury demand:


Plaintiff is a former employee of Central Ohio Transit Authority and brings claims of wrongful
termination and retaliation under Title VII and Ohio Revised Code Section 4111.01. Plaintiff
seeks a jury trial on all claims. Defendant denies that it engaged in any unlawful conduct.


7.      DISCOVERY PROCEDURES

     a. The parties agree that all discovery shall be completed by January 3, 2022. The parties




                                                2
Case: 2:20-cv-05873-SDM-EPD Doc #: 7 Filed: 01/15/21 Page: 3 of 5 PAGEID #: 34




        agree to schedule their discovery in such a way as to require all responses to discovery
        to be served prior to the cut-off date, and to file any motions relating to discovery within
        the discovery period unless it is impossible or impractical to do so. If the parties are unable
        to reach an agreement on any matter related to discovery, they are directed to arrange a
        conference with the Court. To initiate a telephone conference, counsel are directed to join
        together on one line and then call the Magistrate Judge’s chambers or provide the Court
        with a call -in number.
      b. Do the parties anticipate the production of ESI?        Yes          X No

         If yes, describe the protocol for such production: Parties will cooperate and do not
         anticipate issues at this time.


      c. Do the parties intend to seek a protective order or clawback agreement? No.

         If yes, such order or agreement shall be produced to the Court by ___________

8.       DISPOSITIVE MOTIONS

      a. Any dispositive motions shall be filed by February 3, 2022.

      b. Are the parties requesting expedited briefing on dispositive motions?

                Yes            X No


9.       EXPERT TESTIMONY

      a. Primary expert reports must be produced within 45 days after the Court’s decision on
         summary judgment.


      b. Rebuttal expert reports must be produced within 30 days of service of the primary
         expert reports.


10.      SETTLEMENT

The parties engaged in settlement negotiations in January 2021 but have not reached a resolution.
The parties agree to make a good faith effort to settle this case. The parties understand that this
case will be referred to an attorney mediator, or to the Magistrate Judge, for a settlement
conference.

The Court refers cases to settlement throughout the year. The parties request the following
month and year: May 2021.


                                                 3
 Case: 2:20-cv-05873-SDM-EPD Doc #: 7 Filed: 01/15/21 Page: 4 of 5 PAGEID #: 35




 In order for the conference to be meaningful, the parties agree to complete all discovery that may
 affect their ability to evaluate this case prior to the settlement conference. The parties
 understand that they will be expected to comply fully with the settlement conference orders
 which require, inter alia, that settlement demands and offers be exchanged prior to the
 conference and that principals of the parties attend the conference.


 11.    RULE 16 PRETRIAL CONFERENCE

 Do the parties request a scheduling conference?

       Yes, the parties would like a conference with the Court prior to it issuing a scheduling
 order. The parties request that the conference take place              b y telephone.
in chambers          .

  X     No, a conference is not necessary; the Court may issue a scheduling order
 after considering this Report.


 12.    OTHER MATTERS

 The parties do not have any other matters for the Court’s consideration.


Signatures:


THE SPITZ LAW FIRM, LLC

By: s/Trisha M. Breedlove                            By: /s/ Matthew R. Planey
   Trisha Breedlove (OH ID #0095852)                 Matthew R. Planey (OH ID #0066662)
   Trisha.Breedlove@spitzlawfirm.com                 mplaney@cbjlawyers.com
   1103 Schrock Road, Suite 307                      500 South Front Street, Suite 1200
   Columbus, Ohio 43229                              Columbus, Ohio 43215
   Telephone: +1.216-291-4744                        Telephone: 614-229-4514
   Fax: +1.216.291.5744                              Fax: 614-229-4559

   Trial Attorney for Plaintiff                      /s/ Theodore L. Klecker
                                                     Theodore L. Klecker (OH ID #0071931)
                                                     KleckerTL@cota.com
                                                     Central Ohio Transit Authority
                                                     William J. Lhota Building
                                                     33 N. High Street St.
                                                     Columbus, OH 43215
                                                     Telephone: (614) 308-4390

                                                     Trial Attorneys for Defendant

                                                4
Case: 2:20-cv-05873-SDM-EPD Doc #: 7 Filed: 01/15/21 Page: 5 of 5 PAGEID #: 36




                                      5
